                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                         : Civil No. 1:21CV00656
               Plaintiff,                         :
                                                  :
               v.                                 :
                                                  :
2016 CHEVROLET CAMARO SS                          :
CONVERTIBLE,                                      :
VIN 1G1FH3D79G0183851,                            :
               Defendant.                         :

                      VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES the Plaintiff, United States of America, by and through Sandra J.

Hairston, Acting United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.      This is a civil action in rem brought to enforce the provisions of 21 U.S.C.

§ 881(a)(4) and (6) for the forfeiture of the defendant property, which was used or intended

to use to transport, or in any manner to facilitate the transportation, sale, receipt, possession,

or concealment of a controlled substance or other property described in 21 U.S.C.

§ 881(a)(1), (2), or (9), or which constitutes proceeds traceable to the exchange of a

controlled substance or listed chemical in violation of the Controlled Substances Act, 21

U.S.C. §§ 801 et seq.

       2.      The defendant property is a blue 2016 Chevrolet Camaro SS Convertible

vehicle, VIN 1G1FH3D79G0183851, which was seized on March 8, 2021, from Argenis




             Case 1:21-cv-00656 Document 1 Filed 08/23/21 Page 1 of 4
Samuel RIVERA Alicea, in Lexington, North Carolina, and is currently in the custody of

the United States Marshals Service.

       3.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       4.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant property was seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       5.     Upon the filing of this complaint, the Plaintiff requests that the Court issue

an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will

execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       6.     The facts and circumstances supporting the seizure and forfeiture of the

defendant property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.

                 WHEREFORE, the United States of America prays that process of a

Warrant for Arrest and Notice In Rem be issued for the arrest of the defendant property;

that due notice be given to all parties to appear and show cause why the forfeiture should

not be decreed; that judgment be entered declaring the defendant property be forfeited to

the United States of America for disposition according to law; and that the United States

of America be granted such other relief as this Court may deem just and proper, together

with the costs and disbursements of this action.
                                               2




             Case 1:21-cv-00656 Document 1 Filed 08/23/21 Page 2 of 4
This the 23rd day of August, 2021.

                                     Respectfully submitted,

                                     SANDRA J. HAIRSTON
                                     Acting United States Attorney

                                      /s/ Nathan L. Strup
                                     Nathan L. Strup, Mo. Bar No. 60287
                                     Assistant U.S. Attorney
                                     Middle District of North Carolina
                                     101 S. Edgeworth Street, 4th Floor
                                     Greensboro, NC 27401
                                     (336) 333-5351/nathan.strup@usdoj.gov




                                     3




     Case 1:21-cv-00656 Document 1 Filed 08/23/21 Page 3 of 4
Case 1:21-cv-00656 Document 1 Filed 08/23/21 Page 4 of 4
